Citation Nr: 0319763	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for dysthymia.  

6.  Entitlement to a disability rating in excess of 20 
percent for gastroesophageal reflux disease.

7.  Entitlement to a compensable disability rating for the 
post operative residuals of meatotomy and circumcision for 
meatal stenosis and bladder outlet obstruction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Initial review of the claims folder 
does not disclose the notice required by VCAA.  

On the examination of the veteran's spine, the examiner 
stated that the claim's folder was not available.  The file 
shows the joints examination was done the same day by the 
same doctor, so it is likely that the claims folder was not 
available for that examination either.  VA doctors should 
have claims file to review records.  VAOPGCPREC 20-95 (1995).  

The reports of the April 2001 VA examination were generally 
inadequate.  The examiner noted crepitus of the knees, which 
is a manifestation of disability.  See 38 C.F.R. § 4.59 
(2002).  However, the examiner did not make a final diagnosis 
of a knee disability or state that there was none.  There is 
no indication that the examiner reviewed the X-ray reports.  

Similarly, there was crepitus in both shoulders and the range 
of motion was only to 155 degrees, as compared with a normal 
of 180 degrees under 38 C.F.R. § 4.71 (2002).  Yet, only a 
left shoulder disorder was diagnosed.  

The reports of the examinations for the claimed service-
connected disabilities do not provide any opinion as to 
whether it is as likely as not that the disability began in 
service.  

The genitourinary examination does not provide sufficient 
information to rate the disability.  While it says that there 
is frequency, it does not address the criteria for rating 
urinary frequency.  That is, it does not say how often the 
veteran urinates during day and during the night.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

The veteran is notified that that he must 
submit evidence of current right and left 
knees disorders and a right shoulder 
disorder, as well as evidence from a 
physician or other competent medical 
source that the disabilities for which he 
is claiming service connection began in 
service or are due to a service-connected 
disability.  To prevail in his claims for 
higher evaluations, the veteran must 
submit evidence that he meets the criteria 
for a higher evaluation as set forth in 
the statement of the case (SOC) or 
supplemental statement of the case (SSOC).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
of his knees, shoulders and low back.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

?	The examiner should diagnose any 
abnormal findings, including 
crepitus and limitation of motion.  
If there is no disability, the 
doctor should so state, identifying 
the joint.  

?	For each joint affected by 
disability, and for the low back, 
the examiner should express an 
opinion as to whether it is as 
likely as not that the disability 
had its onset in service.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination.  

?	The examiner should express an 
opinion as to whether it is as 
likely as not that the veteran's 
psychiatric disability had its onset 
in service, or is due to a service-
connected disability.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA genitourinary 
examination.  

?	The interval between daytime 
voiding; and how many times the 
veteran awakes at night to void 
should be reported.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the SOC.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  

?	The gastroesophageal reflux disease 
should additionally be evaluated as a 
hiatal hernia and, the criteria of 
Diagnostic Code 7346 should be 
provided to the veteran in the SSOC.  

?	The service-connected genitourinary 
disorder should also be rated on the 
criteria for urinary frequency and 
those criteria should be provided to 
him in the SSOC.  38 C.F.R. § 4.115a 
(2002).  

An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


